As filed with the Securities and Exchange Commission on August 25, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: July 18, 2014 – June 30, 2015 ITEM 1. REPORT TO STOCKHOLDERS. TABLE OF CONTENTS Acuitas International Small Cap Fund A Message toOur Shareholders (Unaudited) 2 Performance Chart and Analysis (Unaudited) 5 Schedule of Investments 6 Statement of Assetsand Liabilities 11 Statement of Operations 12 Statement of Changes inNet Assets 13 Financial Highlights 14 Acuitas US Microcap Fund A Message to Our Shareholders (Unaudited) 15 Performance Chart and Analysis (Unaudited) 17 Schedule of Investments 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 23 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 29 Additional Information (Unaudited) 30 ACUITAS INTERNATIONAL SMALL CAP FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) JUNE 30, 2015 Dear Shareholders: As of June 30th, 2015, The Acuitas International Small Cap Fund’s (the “Fund”) Net Asset Value was $9.79 per share with total net assets at $46.7 million. Calendar year to date, the Fund has returned 8.42% net of all fees, compared to 7.96% for the Russell Global ex-US Small Cap Index (the “Benchmark”). This represents 46 basis points of outperformance vs. the Benchmark so far in 2015. Since the July 18, 2014 inception, the Fund has returned -1.91% net of all fees and expenses, outperforming the Benchmark’s -2.34% return by 43 basis points over the same time period. The Acuitas International Small Cap Fund uses a multi-manager structure to invest in publicly traded international small cap companies. We tend to think of small caps as stocks with market caps of $4 billion or less. The Fund invests in equity securities and does not use derivative instruments. It has been almost a full year since the Fund launched on July 18, 2014. Since the launch, the world has seen a multitude of events that have impacted markets around the globe. While these events caused some short-term volatility in the markets, we remain positive about the long-term prospects of the Fund. From a sector standpoint, the biggest contributors to the Fund were Materials & Processing, Producer Durables, and Energy. Strong stock selection was the main driver of outperformance in both the Materials & Processing and Producer Durables sectors, while the Fund’s outperformance in Energy was more a result of our underweight to the space. Since inception, the Fund has averaged a 0.43% underweight to the Energy sector, and due in part to the collapse of oil prices, the sector as a whole has declined nearly 40% since the Fund’s inception.Two negative contributing sectors since the launch of the Fund have been Health Care and Utilities. From an absolute return perspective, Health Care was the top performing sector for the Benchmark. Given the Fund’s underweight to the sector, relative performance vs. the Benchmark was negatively impacted. Within Utilities, stock misses were the cause of the underperformance in the sector. A few of the leaders for the Fund were: · Dialog Semiconductor plc – Dialog Semiconductor is a German technology company that was the top contributor to the Fund’s performance. Since inception, the stock has added 57 basis points of performance to the Fund. · Sumitomo Heavy Industries – Sumitomo Heavy Industries is a Japanese heavy equipment manufacturer that has six different business segments and 151 subsidiaries. The large position weight combined with modest absolute returns resulted in the stock contributing 37 basis points to the overall Fund. · Betfair Group plc – Betfair Group plc is an online betting and gaming operator based out of the United Kingdom. Since inception, the stock has more than doubled, and is the third largest contributor to the Fund’s performance, adding 35 basis points. A few of the laggards for the Fund were: · Penn West Petroleum Ltd – Penn West Petroleum is an oil and natural gas exploration and production company based in Canada that was hit hard by the collapse in oil prices. It was far and away the largest detractor from the Fund’s performance, as it provided a -121 basis point drag on the Fund’s overall performance. · Dolphin Group ASA – Dolphin Group is based in Oslo, Norway and supplies marine geophysical services around the globe. These images are used by oil and gas companies, and the collapse in oil prices negatively impacted the stock. The stock detracted 67 basis points from the Fund’s performance · BR Properties S.A. – BR Properties S.A. is a Brazilian company that acquires, manages, sells, and leases commercial properties in cities such as Rio de Janeiro and Sao Paulo. Since inception, the stock has detracted 37 basis points from the Fund’s performance. 2 ACUITAS INTERNATIONAL SMALL CAP FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) JUNE 30, 2015 As of June 30, 2015, the Fund’s sector allocation is: Acuitas International Small Cap Fund Russell Global ex-US Small Cap Index Industrial % % Consumer Staples % % Consumer Discretionary % % Financial % % Information Technology % % Telecommunication Services % % Energy % % Materials % % Utilities % % Health Care % % As of June 30, 2015, the Fund’s top ten countries are: Acuitas International Small Cap Fund Russell Global ex-US Small Cap Index Japan % % United Kingdom % % Germany % % Taiwan % % Hong Kong % % Canada % % Italy % % Switzerland % % South Korea % % Australia % % As of June 30, 2015, the 10 largest positions in the Fund were: Name Weight Stock Spirits Group PLC % DGB Financial Group Co., Ltd. % Deutz AG % Arrow Global Group PLC % Ansaldo STS SpA. % Hitachi Construction Machinery Co., Ltd. % Monex Group, Inc. % EuropaCorp % Brembo SpA. % Georg Fischer AG % International markets ended on uneasy footing with the Greek debt crisis, the Chinese equity market falling, and the continued uncertainty surrounding interest rate increases within the US. While uncertainty reigned in late June, there are multiple short term positives that we see developing in international markets. The Greek crisis has been largely contained and the Eurozone economy is still on track for a recovery in the range of 1-2% growth for 2015. With central banks outside of the US providing liquidity and the Greek crisis contained for the near-term, active investors should benefit from a more rewarding active environment. In Japan, the recent focus from companies on returns to shareholders coupled with QE by the Bank of Japan should also provide a tailwind for equities. We have seen more optimism across the style spectrum from investment managers on Japanese equities as a result. Looking forward, emerging market small cap stocks look to be challenged in the near-term from China related fears as investors have taken a flight to safety. In addition, commodity related plays have experienced significant pressure as there remains increased attention on risk within global equity allocations. Overall, there are pockets of opportunity within the international landscape with encouraging prospects and we continue to believe that our managers will capitalize on these opportunities through superior stock selection. 3 ACUITAS INTERNATIONAL SMALL CAP FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) JUNE 30, 2015 We thank you for your continued support. Best Regards, Christopher Tessin 4 ACUITAS INTERNATIONAL SMALL CAP FUND PERFORMANCE CHART AND ANALYSIS (Unaudited) JUNE 30, 2015 The following chart reflects the change in the value of a hypothetical $100,000 investment in Institutional Shares, including reinvested dividends and distributions, in Acuitas International Small Cap Fund (the “Fund”) compared with the performance of the benchmark, Russell Global ex-US Small Cap Index (“Russell Global ex-US”), since inception. The Russell Global ex-US is an unmanaged index that measures the performance of the small cap segment of the global equity market, excluding companies assigned to the US. The total return of the Russell Global ex-US includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the Russell Global ex-US does not include expenses. The Fund is professionally managed while the Russell Global ex-US is unmanaged and is not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (844) 805-5628. Shares redeemed within 60 days of purchase will be charged a 1.00% redemption fee. As stated in the Fund's prospectus, the annual operating expense ratios (gross) for Institutional and Investor Shares are 2.09% and 2.89%, respectively. The Fund's adviser has contractually agreed to waive its fee and/or reimburse expenses to limit total annual fund operating expenses (excluding all taxes, interest, portfolio transaction expenses, acquired fund fees and expenses, proxy expenses and extraordinary expenses) to 1.50% and 1.75% for Institutional and Investor Shares, respectively, through November 1, 2015. The Fund may repay the Adviser for fees waived and expenses reimbursed pursuant to the expense cap if such payment (1) is made within three years of the fee waiver or expense reimbursement, (2) is approved by the Board of Trustees and (3) does not cause the net annual fund operating expenses of the Fund class to exceed the expense cap in place at the time the fees were waived. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 5 ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS JUNE 30, 2015 Shares Security Description Value Equity Securities - 96.7% Common Stock - 96.1% Australia - 2.6% Decmil Group, Ltd. $ Domino's Pizza Enterprises, Ltd. Echo Entertainment Group, Ltd. GrainCorp, Ltd., Class A Independence Group NL Sandfire Resources NL Sigma Pharmaceuticals, Ltd. Tassal Group, Ltd. Transfield Services, Ltd. (a) Austria - 1.7% BUWOG AG (a) Oesterreichische Post AG Palfinger AG Belgium - 1.0% AGFA-Gevaert NV (a) Cie d'Entreprises CFE Melexis NV Brazil - 0.6% MRV Engenharia e Participacoes SA Cambodia - 0.3% NagaCorp, Ltd. Canada - 3.9% CAE, Inc. Canam Group, Inc. Cardinal Energy, Ltd. Finning International, Inc. Precision Drilling Corp. Whitecap Resources, Inc. Cayman Islands - 1.3% Green Seal Holding, Ltd. Peak Sport Products, Ltd. (a) Chile - 0.5% Ripley Corp SA China - 1.8% Anhui Expressway Co., Class H Beijing Capital International Airport Co., Ltd., Class H China Lesso Group Holdings, Ltd. Zhejiang Expressway Co., Ltd., Class H Denmark - 1.2% D/S Norden A/S (a) NKT Holding A/S Faroe Islands - 0.1% Bakkafrost P/F Finland - 0.0% Sponda OYJ France - 2.3% Cegedim SA (a) Derichebourg SA (a) Eurazeo SA Shares Security Description Value EuropaCorp (a) $ Saft Groupe SA Technicolor SA Georgia - 0.7% Bank of Georgia Holdings PLC Germany - 6.9% ADVA Optical Networking SE (a) Amadeus Fire AG Carl Zeiss Meditec AG Cewe Stiftung & Co. KGAA CTS Eventim AG & Co KGaA Deutz AG Dialog Semiconductor PLC (a) Homag Group AG Krones AG Nordex SE (a) Pfeiffer Vacuum Technology AG Rheinmetall AG STADA Arzneimittel AG Stroeer Media SE (a) Surteco SE Gibraltar - 0.3% 888 Holdings PLC Hong Kong - 4.2% China Cord Blood Corp. (a) China Foods, Ltd. (a) Dah Chong Hong Holdings, Ltd. Emperor International Holdings, Ltd. Far East Consortium International, Ltd. IT, Ltd. Ju Teng International Holdings, Ltd. Lifestyle International Holdings, Ltd. REXLot Holdings, Ltd. (b) Shun Tak Holdings, Ltd. SmarTone Telecommunications Holdings, Ltd. Texwinca Holdings, Ltd. Ireland - 0.8% Smurfit Kappa Group PLC Isle Of Man - 0.7% Playtech PLC Italy - 3.5% Ansaldo STS SpA Banca Generali SpA Biesse SpA Brembo SpA Cairo Communication SpA Japan - 22.3% Akebono Brake Industry Co., Ltd. Arcs Co., Ltd. Adastria Co., Ltd. Benesse Holdings, Inc. BML, Inc. Chiyoda Corp. Chugoku Marine Paints, Ltd. Daihen Corp. Daikokutenbussan Co., Ltd. Daiseki Co., Ltd. See Notes to Financial Statements.6 ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS JUNE 30, 2015 Shares Security Description Value Doutor Nichires Holdings Co., Ltd. $ EPS Holdings, Inc. FIDEA Holdings Co., Ltd. Foster Electric Co, Ltd. Fujimi, Inc. Fujitsu General, Ltd. Funai Electric Co., Ltd. Geo Holdings Corp. Happinet Corp. Hitachi Construction Machinery Co., Ltd. Hitachi Zosen Corp. Hogy Medical Co., Ltd. Icom, Inc. IT Holdings Corp. J-Oil Mills, Inc. JVC Kenwood Corp. Kaga Electronics Co., Ltd. Kato Sangyo Co., Ltd. Kokuyo Co., Ltd. Kura Corp. Makino Milling Machine Co., Ltd. Marudai Food Co., Ltd. Monex Group, Inc. NEC Networks & System Integration Corp. NET One Systems Co., Ltd. Nichicon Corp. Nichi-iko Pharmaceutical Co., Ltd. Nishimatsuya Chain Co., Ltd. Nitto Kogyo Corp. Pal Co., Ltd. Round One Corp. Ryosan Co., Ltd. Saizeriya Co., Ltd. San-A Co., Ltd. Sankyu, Inc. Sanshin Electronics Co., Ltd. Sanyo Shokai, Ltd. Ship Healthcare Holdings, Inc. SKY Perfect JSAT Holdings, Inc. Star Micronics Co., Ltd. Sumitomo Heavy Industries, Ltd. Sumitomo Real Estate Sales Co., Ltd. Takuma Co., Ltd. Tatsuta Electric Wire and Cable Co., Ltd. The Juroku Bank, Ltd. The Nisshin Oillio Group, Ltd. The Shikoku Bank, Ltd. Toho Holdings Co., Ltd. Toppan Forms Co., Ltd. Toyo Kanetsu KK Warabeya Nichiyo Co., Ltd. Yamazaki Baking Co., Ltd. Yuasa Trading Co., Ltd. Yushin Precision Equipment Co., Ltd. Malaysia - 0.6% Berjaya Sports Toto Bhd Supermax Corp. Bhd Malta - 0.3% Unibet Group PLC, SDR Shares Security Description Value Mexico - 1.7% Consorcio ARA SAB de CV (a) $ Grupo Aeroportuario del Centro Norte Sab de CV Grupo Simec SAB de CV, Class B (a) Industrias Bachoco SAB de CV (a) TF Administradora Industrial S de RL de CV REIT Netherlands - 2.2% Arcadis NV BE Semiconductor Industries NV Delta Lloyd NV TKH Group NV, SDR Norway - 2.3% Aker ASA, Class A Austevoll Seafood ASA Dolphin Group AS (a) Salmar ASA TGS Nopec Geophysical Co ASA Veidekke ASA Portugal - 0.5% Mota-Engil SGPS SA Singapore - 0.8% Keppel DC REIT (a) SATS, Ltd. South Africa - 1.1% Group Five, Ltd. Tiger Brands, Ltd. South Korea - 2.8% Bixolon Co., Ltd. 46 Crown Confectionery Co., Ltd. DGB Financial Group, Inc. Hansol Technics Co., Ltd. (a) Hyundai Elevator Co., Ltd. (a) Hyundai Securities Co., Ltd. Iljin Display Co., Ltd. Jusung Engineering Co., Ltd. (a) KT Hitel Co., Ltd. (a) S&T Motiv Co., Ltd. Silicon Works Co., Ltd. SL Corp. Spain - 1.4% Almirall SA Ebro Foods SA Gamesa Corp Tecnologica SA (a) Papeles y Cartones de Europa SA Sweden - 2.5% Axfood AB Clas Ohlson AB, Class B Duni AB, Class A Fastighets AB Balder, Class B (a) Haldex AB Holmen AB, Class B Intrum Justitia AB See Notes to Financial Statements.7 ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS JUNE 30, 2015 Shares Security Description Value Mycronic AB $ Nobia AB Peab AB Switzerland - 3.2% Bucher Industries AG Forbo Holding AG Gategroup Holding AG Georg Fischer AG Mobilezone Holding AG(a) Valiant Holding AG Taiwan - 4.6% Ability Enterprise Co., Ltd. Airtac International Group Alpha Networks, Inc. Chicony Electronics Co., Ltd. China Life Insurance Co., Ltd. Cleanaway Co., Ltd. Coretronic Corp. FLEXium Interconnect, Inc. Getac Technology Corp. King's Town Bank Co., Ltd. Shin Zu Shing Co., Ltd. Sitronix Technology Corp. Teco Electric and Machinery Co., Ltd. Test Research, Inc. Wan Hai Lines, Ltd. Win Semiconductors Corp. Zig Sheng Industrial Co., Ltd. Thailand - 0.5% Thai Stanley Electric PCL, Class F Turkey - 0.6% Turkiye Sinai Kalkinma Bankasi AS United Kingdom - 13.8% Amec Foster Wheeler PLC Arrow Global Group PLC Berendsen PLC Betfair Group PLC Bovis Homes Group PLC Brewin Dolphin Holdings PLC Cambian Group PLC Domino's Pizza Group PLC Fenner PLC Go-Ahead Group PLC Greggs PLC Halfords Group PLC Keller Group PLC Kennedy Wilson Europe Real Estate PLC McBride PLC Michael Page International PLC N Brown Group PLC Novae Group PLC Pace PLC QinetiQ Group PLC Stock Spirits Group PLC Tyman PLC WS Atkins PLC Shares Security Description Value Virgin Islands, British - 0.5% Symphony International Holdings, Ltd. $ Total Common Stock (Cost $44,037,095) Shares Security Description Rate Value Preferred Stock - 0.6% Brazil - 0.6% Banco ABC Brasil SA % Cia de Transmissao de Energia Eletrica Paulista Total Preferred Stock (Cost $274,779) Total Equity Securities (Cost $44,311,874) Shares Security Description Value Rights - 0.0% Hyundai Elevator Co., Ltd. - Rights (a)(b) (Cost $-) Money Market Fund - 4.2% Short-Term Investments Trust Liquid Asset Portfolio, 0.01% (c) (Cost $1,957,123) Total Investments - 100.9% (Cost $46,268,997)* $ Other Assets & Liabilities, Net – (0.9)% ) Net Assets – 100.0% $ PCL Public Company Limited PLC Public Limited Company REIT Real Estate Investment Trust SDR Swedish Depositary Receipt (a) Non-income producing security. (b) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $225,614or 0.5% of net assets. (c) Variable rate security. Rate presented is as of June 30, 2015. * Cost for federal income tax purposes is $46,974,047 and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ See Notes to Financial Statements.8 ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS JUNE 30, 2015 The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of June 30, 2015. Level 1 Level 2 Level 3 Total Investments At Value Common Stock Australia $ $ - $ - $ Austria - - Belgium - - Brazil - - Cambodia - - Canada - - Cayman Islands - - Chile - - China - - Denmark - - Faroe Islands - - Finland - - France - - Georgia - - Germany - - Gibraltar - - Hong Kong - Ireland - - Isle Of Man - - Italy - - Japan - - Malaysia - - Malta - - Mexico - - Netherlands - - Norway - - Portugal - - Singapore - - South Africa - - South Korea - - Spain - - Sweden - - Switzerland - - Taiwan - - Thailand - - Turkey - - United Kingdom - - Virgin Islands, British - - Preferred Stock Brazil - - Money Market Fund - - Rights - - Total Investments at Value $ See Notes to Financial Statements.9 ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS JUNE 30, 2015 The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. Common Stock Rights Balance as of July 18, 2014*** $ - $ - Transfers in Balance as of June 30, 2015 $ $ Net change in unrealized appreciation (depreciation) from investments held as of June 30, 2015**** $ ) $ ***Commencement of operations. **** The change in unrealized appreciation is included in net change in unrealized appreciation (depreciation) of investments in the accompanying Statement of Operations. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended June 30, 2015. PORTFOLIO HOLDINGS % of Total Investments Australia % Austria % Belgium % Brazil % Cambodia % Canada % Cayman Islands % Chile % China % Denmark % Faroe Islands % Finland % France % Georgia % Germany % Gibraltar % Hong Kong % Ireland % Isle Of Man % Italy % Japan % Malaysia % Malta % Mexico % Netherlands % Norway % Portugal % Singapore % South Africa % South Korea % Spain % Sweden % Switzerland % Taiwan % Thailand % Turkey % United Kingdom % United States % Virgin Islands, British % % See Notes to Financial Statements.10 ACUITAS INTERNATIONAL SMALL CAP FUND STATEMENT OF ASSETS AND LIABILITIES JUNE 30, 2015 ASSETS Total investments, at value (Cost $46,268,997) $ Foreign currency (Cost $60,594) Receivables: Fund shares sold Investment securities sold Dividends Prepaid expenses Total Assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Accrued Liabilities: Investment adviser fees Trustees’ fees and expenses Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* $ * Shares redeemed or exchanged within 60 days of purchase are charged a 1.00% redemption fee. See Notes to Financial Statements.11 ACUITAS INTERNATIONAL SMALL CAP FUND STATEMENT OF OPERATIONS PERIOD ENDED JUNE 30, 2015* INVESTMENT INCOME Dividend income (Net of foreign withholding taxes of $96,807) $ Total Investment Income Adviser EXPENSES Investment adviser fees Fund services fees Custodian fees Registration fees Professional fees Trustees' fees and expenses Offering costs Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) on: Investments ) Foreign currency transactions ) Net realized loss ) Net change in unrealized appreciation (depreciation) on: Investments Foreign currency translations ) Net change in unrealized appreciation (depreciation) NET REALIZED AND UNREALIZED LOSS ) DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) * Commencement of operations was July 18, 2014. See Notes to Financial Statements.12 ACUITAS INTERNATIONAL SMALL CAP FUND STATEMENT OF CHANGES IN NET ASSETS June 30, 2015 # # # July 18, 2014* through June 30, 2015 OPERATIONS Net investment income $ Net realized loss ) Net change in unrealized appreciation (depreciation) Decrease in Net Assets Resulting from Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) CAPITAL SHARE TRANSACTIONS Sale of shares Reinvestment of distributions Redemption of shares ) Redemption fees Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period - End of Period (Including line (a)) $ SHARE TRANSACTIONS Sale of shares Reinvestment of distributions Redemption of shares ) Increase in Shares (a) Undistributed net investment income $ * Commencement of operations. See Notes to Financial Statements.13 ACUITAS INTERNATIONAL SMALL CAP FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout the period. July 18, 2014 (a) through June 30, 2015 INSTITUTIONAL SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized loss ) Total from Investment Operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) REDEMPTION FEES(b) — (c) NET ASSET VALUE, End of Period $ TOTAL RETURN )%(d) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(e) Net expenses %(e) Gross expenses(f) %(e) PORTFOLIO TURNOVER RATE %(d) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements.14 ACUITAS US MICROCAP FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) JUNE 30, 2015 Dear Shareholders: As of June 30th, 2015, The Acuitas US Microcap Fund’s (the “Fund”) Net Asset Value was $11.27 per share with total net assets at $37.8 million. Calendar year to date, the Fund has returned 7.64% net of all fees, compared to 6.03% for the Russell Microcap Index (the “Benchmark”). This represents 161 basis points of outperformance vs. the Benchmark so far in 2015. Since the July 18, 2014 inception, the Fund has returned 12.70% net of all fees and expenses. Over the same time period, the Benchmark has returned 12.95%, or 25 basis points more than the Fund. The Acuitas US Microcap Fund uses a multi-manager structure to invest in publicly traded domestic microcap companies. We tend to think of microcaps as stocks with market caps of $1 billion or less. The Fund invests in equity securities and does not use derivative instruments. It has been almost a full year since the Fund launched on July 18, 2014. Since the launch, the world has seen a multitude of events that have impacted markets around the globe. While these events caused some short-term volatility in the markets, we remain positive about the long-term prospects of the Fund. From a sector standpoint, there have been two extreme outliers within US Microcaps: Health Care and Energy. Since the launch of the Fund, Health Care stocks were the top performers within the Russell Microcap® Index, as the sector advanced more than 45%. To put that magnitude of outperformance into perspective, the second best performing sector was Technology, which gained just 14%. The main driver of the Health Care sector’s performance were biotech and pharmaceutical companies. The Fund was underweight in the Health Care sector by an average of 4.46% since inception, as our managers struggle to find quality stocks to purchase in the sector that has many non and negative earning companies. Overall, this underweight detracted 103 basis points from relative performance vs. the Benchmark. The Fund was also underweight in the other outlier, the Energy sector, however that was a benefit to the Fund’s relative performance. The sector as a whole declined more than 52%, and our underweight added 153 basis points of relative performance. Other notable highlights from a sector standpoint were Financial Services and Consumer Staples, with the sectors adding 217 and 174 basis points of outperformance vs. the Benchmark, respectively. The main drivers of returns in those sectors was strong stock selection, a few instances of which we highlight below. A few of the leaders for the Fund were: · John B. Sanfilippo & Son, Inc. – John B. Sanfilippo is a processor and distributor of peanuts and tree nuts that are sold under labels such as Orchard Valley Harvest, Fisher, and Sunshine Country. Since the inception of the Fund, the stock advanced 93.37%, and given the large position weight in our Fund, the stock was the top contributor to our Fund’s performance · Customers Bancorp, Inc. – Customers Bancorp, Inc. was another large position in our Fund that performed well, ultimately resulting in the name being the 2nd largest contributor to the Fund’s performance since inception. Overall, the stock advanced 43.18%. Customers Bancorp is a Northeast based regional bank that saw strong momentum in deposit and loan growth. · Eagle Pharmaceuticals, Inc. – From a total return standpoint, Eagle Pharmaceuticals has led the way since inception with a 523.54% return. Despite the smaller weighting in the Fund, the stock was a top 10 contributor to overall performance. A few of the laggards for the Fund were: · UFP Technologies, Inc – UFP Technologies was one of the larger positions in the Fund and has declined 14.54% since inception, which provided to be a 60 basis point drag on the Fund’s total performance. A series of misses on earnings and revenue were the main culprit in the weak performance. · Destination Maternity Corporation – Declining revenues and mismanagement of inventory for Destination Maternity were the main reasons behind the stock’s 32% decline on the quarter. At quarters end, the stock had detracted 59 basis points from the overall portfolio. 15 ACUITAS US MICROCAP FUND A MESSAGE TO OUR SHAREHOLDERS (Unaudited) JUNE 30, 2015 · Warren Resources, Inc – While it was one of our smallest positions with an average weight of 0.28% for the Fund since inception, Warren was the largest detractor from performance, costing the Fund -80 basis points in total return. Warren is an energy company involved in the exploration and production of Oil. The dramatic oil price collapse was the driving force behind the stocks -71.47% return since inception. As of June 30, 2015, the Fund’s sector allocation is: Acuitas US Microcap Fund Russell Microcap®Index Health Care % % Consumer Discretionary % % Financial % % Industrial % % Information Technology % % Consumer Staples % % Telecommunication Serices % % Energy % % Materials % % Utilities % % As of June 30, 2015, the 10 largest positions in the Fund were: Ticker Name Weight CUBI Customers Bancorp, Inc. % UFPT UFP Technologies, Inc. % ADUS Addus HomeCare Corp. % JBSS John B. Sanfilippo & Son, Inc. % WINA Winmark Corp. % TRNS Transcat, Inc. % CCF Chase Corp. % AFH Atlas Financial Holdings, Inc. % TLF Tandy Leather Factory, Inc. % CFI Culp, Inc. % Moving forward, we continue to have a positive view of the US Microcap Equity landscape. As we face increasingly clear prospects of interest rate hikes, we looked at historical equity performance across the cap spectrum and found a clear correlation between early interest rate hikes and positive performance by smaller stocks, particularly microcap stocks outperforming the broad market. In addition, earnings growth in smaller companies remains well above earnings growth in large cap stocks. To compound this, EBITDA margins within small stocks increased on the quarter as well as year to date. From a valuation standpoint, while small stocks have performed well as of late, key ratios such as EV/EBITDA and P/B are still below pre-crisis levels. While investors tend to view rising interest rates as a threat to equity returns, periods of rising rates typically coincide with a positive economic environment that supports growth in corporate earnings. As a result, we don’t fear the threat of rate hikes and are excited for the upcoming earnings announcements from our portfolio companies. We do so while reminding investors that early periods of rising interest rates have historically been positive for stocks, particularly the smallest in market cap. We thank you for your continued support. Best Regards, Christopher Tessin 16 ACUITAS US MICROCAP FUND PERFORMANCE CHART AND ANALYSIS (Unaudited) JUNE 30, 2015 The following chart reflects the change in the value of a hypothetical $100,000 investment in Institutional Shares, including reinvested dividends and distributions, in Acuitas US Microcap Fund (the “Fund”) compared with the performance of the benchmark, Russell Microcap® Index (“Russell Microcap”), since inception. The Russell Microcap is an unmanaged index that measures the performance of the microcap segment of the US equity market, which consists of the smallest 1,000 securities in the Russell 2000® Index and the next 1,000 smallest eligible securities by market capitalization. The total return of the Russell Microcap includes the reinvestment of dividends and income. The total return of the Fund includes operating expenses that reduce returns, while the total return of the Russell Microcap does not include expenses. The Fund is professionally managed while the Russell Microcap is unmanaged and is not available for investment. Performance data quoted represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than original cost. For the most recent month-end performance, please call (844) 805-5628. Shares redeemed within 60 days of purchase will be charged a 1.00% redemption fee. As stated in the Fund's prospectus, the annual operating expense ratios (gross) for Institutional and Investor Shares are 2.16% and 2.97%, respectively. The Fund's adviser has contractually agreed to waive its fee and/or reimburse expenses to limit total annual fund operating expenses (excluding all taxes, interest, portfolio transaction expenses, acquired fund fees and expenses, proxy expenses and extraordinary expenses) to 1.70% and 1.95% for Institutional and Investor Shares, respectively,through November 1, 2015. The Fund may repay the Adviser for fees waived and expenses reimbursed pursuant to the expense cap if such payment (1) is made within three years of the fee waiver or expense reimbursement, (2) is approved by the Board of Trustees and (3) does not cause the net annual fund operating expenses of the Fund class to exceed the expense cap in place at the time the fees were waived. The performance table and graph do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 17 ACUITAS US MICROCAP FUND SCHEDULE OF INVESTMENTS JUNE 30, 2015 Shares Security Description Value Common Stock - 94.6% Consumer Discretionary - 17.3% America's Car-Mart, Inc. (a) $ Build-A-Bear Workshop, Inc. (a) Carmike Cinemas, Inc. (a) Chuy's Holdings, Inc. (a) Core-Mark Holding Co., Inc. Crown Crafts, Inc. Culp, Inc. Denny's Corp. (a) El Pollo Loco Holdings, Inc. (a) Ethan Allen Interiors, Inc. Isle of Capri Casinos, Inc. (a) Jamba, Inc. (a) MarineMax, Inc. (a) MDC Partners, Inc., Class A Modine Manufacturing Co. (a) Nautilus, Inc. (a) Perry Ellis International, Inc. (a) Saga Communications, Inc., Class A Sequential Brands Group, Inc. (a) Skullcandy, Inc. (a) Stage Stores, Inc. Tandy Leather Factory, Inc. (a) The Marcus Corp. Tower International, Inc. (a) Winmark Corp. Consumer Staples - 7.1% ACCO Brands Corp. (a) Calavo Growers, Inc. Carriage Services, Inc. Central Garden and Pet Co., Class A (a) Global Cash Access Holdings, Inc. (a) Inventure Foods, Inc. (a) John B Sanfilippo & Son, Inc. K12, Inc. (a) Resources Connection, Inc. SunOpta, Inc. (a) Energy - 2.0% Natural Gas Services Group, Inc. (a) Newpark Resources, Inc. (a) PetroQuest Energy, Inc. (a) REX American Resources Corp. (a) Thermon Group Holdings, Inc. (a) Financial - 16.7% Arbor Realty Trust, Inc. REIT Atlas Financial Holdings, Inc. (a) Berkshire Hills Bancorp, Inc. Cass Information Systems, Inc. Customers Bancorp, Inc. (a) Diamond Hill Investment Group, Inc. Financial Institutions, Inc. First Defiance Financial Corp. First Internet Bancorp First Merchants Corp. Heartland Financial USA, Inc. MainSource Financial Group, Inc. Old Line Bancshares, Inc. Piper Jaffray Cos. (a) Premier Financial Bancorp, Inc. Shares Security Description Value Pzena Investment Management, Inc., Class A $ Stock Yards Bancorp, Inc. Suffolk Bancorp Summit Hotel Properties, Inc. REIT Walker & Dunlop, Inc. (a) Healthcare - 18.5% Addus HomeCare Corp. (a) Affymetrix, Inc. (a) Almost Family, Inc. (a) Ardelyx, Inc. (a) Arrowhead Research Corp. (a) BioDelivery Sciences International, Inc. (a) BioSpecifics Technologies Corp. (a) Blueprint Medicines Corp. (a) Cambrex Corp. (a) Capital Senior Living Corp. (a) Cynosure, Inc., Class A (a) Enzo Biochem, Inc. (a) Five Prime Therapeutics, Inc. (a) Flamel Technologies, ADR (a) Fortress Biotech, Inc. (a) Genesis Healthcare, Inc. (a) Harvard Bioscience, Inc. (a) Heska Corp. (a) Invitae Corp. (a) Lexicon Pharmaceuticals, Inc. (a) Natus Medical, Inc. (a) NeoGenomics, Inc. (a) Omega Protein Corp. (a) Oncothyreon, Inc. (a) Osiris Therapeutics, Inc. (a) PharMerica Corp. (a) Repligen Corp. (a) Rigel Pharmaceuticals, Inc. (a) SciClone Pharmaceuticals, Inc. (a) Supernus Pharmaceuticals, Inc. (a) T2 Biosystems, Inc. (a) Tracon Pharmaceuticals, Inc. (a) Triple-S Management Corp., Class B (a) Utah Medical Products, Inc. Vascular Solutions, Inc. (a) Industrial - 13.7% Advanced Energy Industries, Inc. (a) CECO Environmental Corp. Chase Corp. Ducommun, Inc. (a) FARO Technologies, Inc. (a) Graham Corp. Huron Consulting Group, Inc. (a) Lydall, Inc. (a) Marten Transport, Ltd. MOCON, Inc. Newport Corp. (a) Olympic Steel, Inc. Patrick Industries, Inc. (a) Quality Distribution, Inc. (a) Quanex Building Products Corp. Transcat, Inc. (a) Tutor Perini Corp. (a) UFP Technologies, Inc. (a) VSE Corp. See Notes to Financial Statements.18 ACUITAS US MICROCAP FUND SCHEDULE OF INVESTMENTS JUNE 30, 2015 Shares Security Description Value Information Technology - 12.8% American Software, Inc., Class A $ CalAmp Corp. (a) Callidus Software, Inc. (a) Ciber Inc (a) DTS, Inc. (a) Encore Wire Corp. Evolving Systems, Inc. inContact, Inc. (a) Limelight Networks, Inc. (a) Mattson Technology, Inc. (a) Maxwell Technologies, Inc. (a) Mercury Systems, Inc. (a) Merge Healthcare, Inc. (a) Monotype Imaging Holdings, Inc. NeoPhotonics Corp. (a) PDF Solutions, Inc. (a) Proofpoint, Inc. (a) Qualys, Inc. (a) Sigma Designs, Inc. (a) SPS Commerce, Inc. (a) Sykes Enterprises, Inc. (a) TubeMogul, Inc. (a) Materials - 0.9% Mercer International, Inc. (a) Telecommunication Services - 5.6% Boingo Wireless, Inc. (a) Comtech Telecommunications Corp. Entravision Communications Corp., Class A Inteliquent, Inc. Perficient, Inc. (a) Premiere Global Services, Inc. (a) TeleCommunication Systems, Inc., Class A (a) Vonage Holdings Corp. (a) Total Common Stock (Cost $32,623,953) Investment Companies - 2.1% iShares Russell 2000 Value ETF PowerShares S&P SmallCap Health Care Portfolio SPDR S&P Biotech ETF Total Investment Companies (Cost $602,001) Money Market Fund - 2.9% Short-Term Investments Trust Liquid Asset Portfolio, 0.01% (b) (Cost $1,108,808) Total Investments - 99.6% (Cost $34,334,762)* $ Other Assets & Liabilities, Net – 0.4% Net Assets – 100.0% $ ADR American Depositary Receipt ETF Exchange Traded Fund REIT Real Estate Investment Trust (a) Non-income producing security. (b) Variable rate security. Rate presented is as of June 30, 2015. *Cost for federal income tax purposes is $34,378,097 and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock and Investment Companies. The Level 2 value displayed in this table is a Money Market Fund. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended June 30, 2015. AFA PORTFOLIO HOLDINGS % of Total Investments Consumer Discretionary 17.4 % Consumer Staples 7.1 % Energy 2.0 % Financial 16.8 % Healthcare 18.6 % Industrial 13.7 % Information Technology 12.8 % Materials 0.9 % Telecommunication Services 5.7 % Investment Companies 2.1 % Money Market Fund 2.9 % 100.0 % See Notes to Financial Statements.19 ACUITAS US MICROCAP FUND STATEMENT OF ASSETS AND LIABILITIES JUNE 30, 2015 AFA ASSETS Total investments, at value (Cost $34,334,762) $ Receivables: Investment securities sold Dividends Prepaid expenses Total Assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Accrued Liabilities: Investment adviser fees Trustees’ fees and expenses Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized gain Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE* $ * Shares redeemed or exchanged within 60 days of purchase are charged a 1.00% redemption fee. See Notes to Financial Statements.20 ACUITAS US MICROCAP FUND STATEMENT OF OPERATIONS PERIOD ENDED JUNE 30, 2015* INVESTMENT INCOME Dividend income (Net of foreign withholding taxes of $2,095) $ Total Investment Income Adviser EXPENSES Investment adviser fees Fund services fees Custodian fees Registration fees Professional fees Trustees' fees and expenses Offering costs Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT LOSS ) NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Commencement of operations was July 18, 2014. See Notes to Financial Statements.21 ACUITAS US MICROCAP FUND STATEMENT OF CHANGES IN NET ASSETS June 30, 2015 # # # July 18, 2014* through June 30, 2015 OPERATIONS Net investment loss $ ) Net realized gain Net change in unrealized appreciation (depreciation) Increase in Net Assets Resulting from Operations CAPITAL SHARE TRANSACTIONS Sale of shares Redemption of shares ) Redemption fees Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period - End of Period $ SHARE TRANSACTIONS Sale of shares Redemption of shares ) Increase in Shares * Commencement of operations. See Notes to Financial Statements.22 ACUITAS US MICROCAP FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout the period. July 18, 2014 (a) through June 30, 2015 INSTITUTIONAL SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment loss(b) ) Net realized and unrealized gain Total from Investment Operations REDEMPTION FEES(b) — (c) NET ASSET VALUE, End of Period $ TOTAL RETURN %(d) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment loss )%(e) Net expenses %(e) Gross expenses(f) %(e) PORTFOLIO TURNOVER RATE 58 %(d) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements.23 ACUITAS FUNDS NOTES TO FINANCIAL STATEMENTS JUNE 30, 2015 Note 1. Organization Acuitas International Small Cap Fund and Acuitas US Microcap Fund (individually, a “Fund” and, collectively the “Funds”) are diversified portfolios of Forum Funds II (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of each Fund’s shares of beneficial interest without par value. Each Fund currently offers two class of shares: Institutional Shares and Investor Shares.As of December 31, 2014, Investor Shares had not commenced operations. Each Fund seeks capital appreciation. Each Fund commenced operations on July 18, 2014. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increases and decreases in net assets from operations during the fiscal year. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of each Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted trade or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange-traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale, at the mean of the last bid and ask prices provided by independent pricing services. Forward currency contracts are generally valued at the mean of bid and ask prices for the time period interpolated from rates reported by an independent pricing service for proximate time periods. Exchange-traded options for which the last quoted sale price is outside the closing bid and ask price, will be valued at the mean of the closing bid and ask price. Shares of open-end mutual funds are valued at net asset value (“NAV”). Short-term investments that mature in 60 days or less may be valued at amortized cost. Each Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. The Trust’s Valuation Committee, as defined in each Fund’s registration statement, performs certain functions as they relate to the administration and oversight of each Fund’s valuation procedures. Under these procedures, the Valuation Committee convenes on a regular and ad-hoc basis to review such investments and considers a number of factors, including valuation methodologies and significant unobservable inputs, when arriving at fair value. The Valuation Committee may work with the adviser to provide valuation inputs. In determining fair valuations, inputs may include market-based analytics which may consider related or comparable assets or liabilities, recent transactions, market multiples, book values and other relevant investment information. Adviser inputs may include an income-based approach in which the anticipated future cash flows of the investment are discounted in determining fair value. Discounts may also be applied based on the nature or duration of any restrictions on the disposition of the investments. The Valuation Committee performs regular reviews of valuation methodologies, key inputs and assumptions, disposition analysis and market activity. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. Each Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of each Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets and liabilities Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) 24 ACUITAS FUNDS NOTES TO FINANCIAL STATEMENTS JUNE 30, 2015 Level 3 — significant unobservable inputs (including each Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of June 30, 2015, for each Fund’s investments is included at the end of each Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after each Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Foreign Currency Translations – Foreign currency amounts are translated into U.S. dollars as follows: (1) assets and liabilities at the rate of exchange at the end of the respective period; and (2) purchases and sales of securities and income and expenses at the rate of exchange prevailing on the dates of such transactions. The portion of the results of operations arising from changes in the exchange rates and the portion due to fluctuations arising from changes in the market prices of securities are not isolated. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Foreign Currency Transactions – Each Fund may enter into transactions to purchase or sell foreign currency contracts and options on foreign currency. Forward currency contracts are agreements to exchange one currency for another at a future date and at a specified price. A fund may use forward currency contracts to facilitate transactions in foreign securities, to manage a fund’s foreign currency exposure and to protect the U.S. dollar value of its underlying portfolio securities against the effect of possible adverse movements in foreign exchange rates. These contracts are intrinsically valued daily based on forward rates, and a fund’s net equity therein, representing unrealized gain or loss on the contracts as measured by the difference between the forward foreign exchange rates at the dates of entry into the contracts and the forward rates at the reporting date, is recorded as a component of net asset value. These instruments involve market risk, credit risk, or both kinds of risks, in excess of the amount recognized in the Statements of Assets and Liabilities. Risks arise from the possible inability of counterparties to meet the terms of their contracts and from movement in currency and securities values and interest rates. Due to the risks associated with these transactions, a fund could incur losses up to the entire contract amount, which may exceed the net unrealized value included in its net asset value. The values of each individual forward currency contract outstanding in Acuitas International Small Cap Fund as of June 30, 2015, are disclosed in Acuitas International Small Cap Fund’s Schedule of Investments. Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions to shareholders are recorded on the ex-dividend date. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by each Fund, timing differences and differing characterizations of distributions made by each Fund. Federal Taxes – Each Fund intends to continue to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of their taxable income to shareholders. In addition, by distributing in each calendar year substantially all of their net investment income and capital gains, if any, the Funds will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. Each Fund files a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of June 30, 2015, there are no uncertain tax positions that would require financial statement recognition, de-recognition or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. 25 ACUITAS FUNDS NOTES TO FINANCIAL STATEMENTS JUNE 30, 2015 Redemption Fees – A shareholder who redeems or exchanges shares within 60 days of purchase will incur a redemption fee of 1.00% of the current net asset value of shares redeemed or exchanged, subject to certain limitations. The fee is charged for the benefit of the remaining shareholders and will be paid to each Fund to help offset transaction costs. The fee is accounted for as an addition to paid-in capital. Each Fund reserves the right to modify the terms of or terminate the fee at any time. There are limited exceptions to the imposition of the redemption fee. Offering Costs – Offering costs of $61,661 and $62,537 for the Acuitas International Small Cap Fund and Acuitas US Microcap Fund, respectively, consist of fees related to certain startup legal costs, initial registration filings, and printing and mailing of the initial prospectus. Such costs are amortized over a twelve-month period beginning with the commencement of operations of the Funds. Commitments and Contingencies – In the normal course of business, each Fund enters into contracts that provide general indemnifications by each Fund to the counterparty to the contract. Each Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against each Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Fees and Expenses Investment Adviser – Acuitas Investments, LLC (the “Adviser”) is the investment adviser to the Funds. Pursuant to an Investment Advisory Agreement, the Adviser receives an advisory fee at an annual rate of 1.20% and 1.40% of the average daily net assets of Acuitas International Small Cap Fund and Acuitas US Microcap Fund, respectively. Each sub-advisory fee, calculated as a percentage of each Fund’s average daily net assets, is paid by the Adviser. Distribution – Foreside Fund Services, LLC serves as each Fund’s distributor (the “Distributor”). The Funds have adopted a Distribution Plan (the “Plan”) for Investor Shares in accordance with Rule 12b-1 of the Act. Under the Plan, the Funds pay the Distributor and/or any other entity as authorized by the Board a fee of up to 0.25% of the average daily net assets of Investor Shares. The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to each Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, each Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to each Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust paid each Independent Trustee an annual retainer fee of $5,000 for service to the Trust ($20,000 for the Chairman) for 2014. Effective January 1, 2015, each Independent Trustee’s annual retainer fee is $16,000 ($21,000 for the Chairman). The Independent Trustees and Chairman may receive additional fees for special Board meetings. The Independent Trustees are also reimbursed for all reasonable out-of-pocket expenses incurred in connection with their duties as Trustees, including travel and related expenses incurred in attending Board meetings. The amount of Independent Trustees’ fees attributable to each Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from each Fund. Note 4. Expense Reimbursement and Fees Waived The Adviser has contractually agreed to waive its fee and/or reimburse expenses to limit total annual fund operating expenses (excluding all taxes, interest, portfolio transaction expenses, acquired fund fees and expenses, proxy expenses and extraordinary expenses) of Institutional Shares to 1.50% and Investor Shares to 1.75% through November 1, 2015 for Acuitas International Small Cap Fund. The Adviser has also contractually agreed to waive its fees and/or reimburse expenses to limit total annual operating expenses (excluding all taxes, interest, portfolio transaction expenses, acquired fund fees and expenses, proxy expenses and extraordinary expenses) of Institutional Shares to 1.70% and Investor Shares to 1.95% through 26 ACUITAS FUNDS NOTES TO FINANCIAL STATEMENTS JUNE 30, 2015 November 1, 2015 for Acuitas US Microcap Fund. Other fund service providers have voluntarily agreed to waive a portion of their fees. Voluntary fee waivers may be reduced or eliminated at any time. For the period July 18, 2014, through June 30, 2015, the fees waived and/or reimbursed expenses were as follows: Investment Adviser Fees Waived Other Waivers Total Fees Waived Acuitas International Small Cap Fund $ $ $ Acuitas US Microcap Fund Each Fund may repay the Adviser for fees waived and expenses reimbursed pursuant to the expense cap if such payment (1) is made within three years of the fee waiver or expense reimbursement (2) is approved by the Board of Trustees and (3) does not cause the net annual fund operating expenses of the Fund class to exceed the expense cap in place at the time the fees were waived. As of June 30, 2015, the following amounts are subject to recapture by theAdviser: Amount of Fees Waived and/or Expenses Reimbursed Expiration Date to Recoup Fees Waived and/or Expenses Reimbursed Fees Recouped Acuitas International Small Cap Fund $ June 30, 2018 $ - Acuitas US Microcap Fund June 30, 2018 - Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments during the period ended June 30, 2015, were as follows: Purchases Sales Acuitas International Small Cap Fund $ $ Acuitas US Microcap Fund Note 6. Federal Income Tax Distributions paid during the fiscal period ended June 30, 2015, were characterized for tax purposes as follows: Ordinary Income Acuitas International Small Cap Fund $ As of June 30, 2015, distributable earnings (accumulated loss) on a tax basis were as follows: Undistributed Ordinary Income Undistributed Long-Term Gain Capital and Other Losses Unrealized Appreciation Total Acuitas International Small Cap Fund $ $ - $ ) $ $ ) Acuitas US Microcap Fund - The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statements of Assets and Liabilities are primarily due to currency contracts, investments in passive foreign investment companies and wash sales in the Acuitas International Small Cap Fund and wash sales in the Acuitas US Microcap Fund. The Acuitas International Small Cap Fund has $376,214 available short term capital loss carryforwards that have no expiration date. For tax purposes, the current post October capital loss was $795,101 (realized during the period November 1, 2014 through June 30, 2015) for Acuitas International Small Cap Fund. These losses will be recognized for tax purposes on the first business day of Acuitas International Small Cap Fund’s next fiscal year, July 1, 2015. On the Statements of Assets and Liabilities, as a result of permanent book to tax differences, certain amounts have been 27 ACUITAS FUNDS NOTES TO FINANCIAL STATEMENTS JUNE 30, 2015 reclassified for the period ended June 30, 2015. The following reclassifications were the result of currency contracts and investments in passive foreign investment companies in the Acuitas International Small Cap Fund and net operating loss and investments in real estate investment trusts and registered investment companies in the Acuitas US Microcap Fund and have no impact on the net assets of each Fund. Undistributed Net Investment Income Accumulated Net Realized Gain (Loss) Acuitas International Small Cap Fund $ $ ) Acuitas US Microcap Fund ) Note 7. Recent Accounting Pronouncements In May 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2015-07 (“ASU 2015-07”) eliminating the requirement for investments measured at net asset value to be categorized within the fair value hierarchy under GAAP and requiring the disclosure of sufficient information to reconcile the fair value of the remaining assets categorized within the fair value hierarchy to the financial statements. ASU 2015-07 is effective for interim and annual reporting periods beginning after December 15, 2015. Management has reviewed the requirements and believes the adoption of ASU 2015-07 will not have a material impact on the financial statements. Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and each Fund has had no such events. 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Acuitas International Small Cap Fund and Acuitas US Microcap Fund and the Board of Trustees of Forum Funds II We have audited the accompanying statements of assets and liabilities of Acuitas International Small Cap Fund and Acuitas US Microcap Fund (the “Funds”), each a series of shares of beneficial interest in Forum Funds II, including the schedules of investments, as of June 30, 2015, and the related statements of operations and changes in net assets and the financial highlights for the period July 18, 2014 (commencement of operations) through June 30, 2015.These financial statements and financial highlights are the responsibility of the Funds' management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of June 30, 2015 by correspondence with the custodian and brokers, or by other appropriate auditing procedures where replies were not received. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Acuitas International Small Cap Fund and Acuitas US Microcap Fund as of June 30, 2015, and the results of their operations, changes in their net assets and their financial highlights for the period July 18, 2014 through June 30, 2015, in conformity with accounting principles generally accepted in the United States of America. BBD, LLP Philadelphia, Pennsylvania August 21, 2015 29 ACUITAS FUNDS ADDITIONAL INFORMATION (Unaudited) JUNE 30, 2015 Proxy Voting Information A description of the policies and procedures that each Fund uses to determine how to vote proxies relating to securities held in each Fund’s portfolio is available, without charge and upon request, by calling (844) 805-5628 and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. Each Fund’s proxy voting record for the period from the Fund’s commencement of operations to June 30 will be available, without charge and upon request, by calling (844) 805-5628 and no later than August 31 of this year on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules Each Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. These filings are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Federal Tax Status of Dividends Declared during the Fiscal Year For federal income tax purposes, dividends from short-term capital gains are classified as ordinary income. The Acuitas International Small Cap Fund designates 74.17% for the qualified dividend rate (QDI) as defined in Section 1(h)(11) of the Internal Revenue Code. Shareholder Expense Example As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees (for Investor Shares only) and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2015, through June 30, 2015. Actual Expenses – The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 30 ACUITAS FUNDS ADDITIONAL INFORMATION (Unaudited) JUNE 30, 2015 Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense January 1, 2015 June 30, 2015 Period* Ratio* Acuitas International Small Cap Fund Institutional Shares Actual $ $ $ 1.50 % Hypothetical (5% return before taxes) $ $ $ 1.50 % Acuitas US Microcap Fund Institutional Shares Actual $ $ $ 1.70 % Hypothetical (5% return before taxes) $ $ $ 1.70 % * Expenses are equal to each Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period. Trustees and Officers of the Trust The Board is responsible for oversight of the management of the Trust’s business affairs and of the exercise of all the Trust’s powers except those reserved for the shareholders. The following table provides information about each Trustee and certain officers of the Trust. Each Trustee and officer holds office until the person resigns, is removed, or is replaced. Unless otherwise noted, the persons have held their principal occupations for more than five years. The address for all Trustees and officers is Three Canal Plaza, Suite 600, Portland, Maine 04101. Mr. Keffer and Mr. Hong are considered Interested Trustees due to their affiliation with Atlantic. Each Fund’s Statement of Additional Information includes additional information about the Trustees and is available, without charge and upon request, by calling (844) 805-5628. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past Five Years Number of Series of Fund Complex¹ Overseen by Trustee Other Directorships Held by Trustee Independent Trustees David Tucker Born: 1958 Chairman of the Board; Trustee; Chairman, Nominating Committee and Qualified Legal Compliance Committee Since 2013 Director, Blue Sky Experience since 2008; Senior Vice President & General Counsel, American Century Companies 1998-2008. 36 Trustee, Forum Funds; Trustee, Forum ETF Trust Mark D. Moyer Born: 1959 Trustee; Chairman, Audit Committee Since 2013 Chief Financial Officer, Institute of International Education 2008-2011; Chief Financial Officer and Chief Restructuring Officer, Ziff Davis Media Inc. 2005-2008; Adjunct Professor of Accounting, Fairfield University 2009-2012. 9 Trustee, Forum ETF Trust; Trustee, Outlook Funds Trust Jennifer Brown-Strabley Born: 1964 Trustee Since 2013 Principal, Portland Global Advisors 1996-2010. 9 Trustee, Forum ETF Trust 1The Fund Complex includes the Trust, Forum Funds and Forum ETF Trust and is overseen by different Boards of Trustees. 31 ACUITAS FUNDS ADDITIONAL INFORMATION (Unaudited) JUNE 30, 2015 Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past Five Years Number of Series of Fund Complex¹ Overseen by Trustee Other Directorships Held by Trustee Interested Trustees Stacey E. Hong Born: 1966 Trustee Since 2013 President, Atlantic since 2008. 9 None John Y. Keffer2 Born: 1942 Trustee Since 2012 Chairman, Atlantic since 2008; President, Forum Investment Advisors, LLC since 2011; President, Forum Foundation (a charitable organization) since 2005; President, Forum Trust, LLC (a non-depository trust company chartered in the State of Maine) since 1997. 36 Trustee, Forum Funds; Trustee, Forum ETF Trust; Trustee, ALTMFX Trust; Director, Wintergreen Fund, Inc. Officers Jessica Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. N/A N/A Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2013 Senior Vice President, Atlantic since 2008. N/A N/A Zachary Tackett Born: 1988 Vice President; Secretary; Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. N/A N/A Michael J. McKeen Born: 1971 Vice President Since 2013 Senior Vice President, Atlantic since 2008. N/A N/A Timothy Bowden Born: 1969 Vice President Since 2013 Manager, Atlantic since 2008. N/A N/A Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008-2013. N/A N/A Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008-2013. N/A N/A 1The Fund Complex includes the Trust, Forum Funds and Forum ETF Trust and is overseen by different Boards of Trustees. 2Atlantic is a subsidiary of Forum Holdings Corp. I, a Delaware corporation that is wholly owned by Mr. Keffer. 32 ITEM 2. CODE OF ETHICS. (a) As of the end of the period covered by this report, Forum Funds II (the “Registrant”) has adopteda code of ethics, which applies to its Principal Executive Officer and Principal Financial Officer (the “Code of Ethics”). (c) There have been no amendments to the Registrant’s Code of Ethics during the period covered by this report. (d) There have been no waivers to the Registrant’s Code of Ethics during the period covered by this report. (e)Not applicable. (f) (1)A copy of the Code of Ethics is being filed under Item 12(a) hereto. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. The Board of Trustees has designated Mr. Mark Moyer as an "audit committee financial expert" as that term is defined under applicable regulatory guidelines. Mr. Moyer is a non- “interested” Trustee (as defined in Section 2(a)(19) under the Investment Company Act of 1940, as amended (the “Act”)), and serves as Chairman of the Audit Committee. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees - The aggregate fees billed for each of the last two fiscal years (the “Reporting Periods”) for professional services rendered by the Registrant’s principal accountant for the audit of the Registrant’s annual financial statements, or services that are normally provided by the principal accountant in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $0 in 2014 and $24,320 in 2015. (b) Audit-Related Fees – The aggregate fees billed in the Reporting Periods for assurance and related services rendered by the principal accountant that were reasonably related to the performance of the audit of the Registrant’s financial statements and are not reported under paragraph (a) of this Item 4 were $0 in 2014 and $0 in 2015. (c) Tax Fees - The aggregate fees billed in the Reporting Periods for professional services rendered by the principal accountant to the Registrant for tax compliance, tax advice and tax planning were $0 in 2014 and $6,000in 2015.These services consisted of review or preparation of U.S. federal, state, local and excise tax returns. (d) All Other Fees - The aggregate fees billed in the Reporting Periods for products and services provided by the principal accountant to the Registrant, other than the services reported in paragraphs(a) through (c) of this Item, were $0 in 2014 and $0 in 2015. (e) (1) The Audit Committee reviews and approves in advance all audit and “permissible non-audit services” (as that term is defined by the rules and regulations of the Securities and Exchange Commission) to be rendered to a series of the Registrant (each, a “Series”).In addition, the Audit Committee reviews and approves in advance all “permissible non-audit services” to be provided to an investment adviser (not including any sub-adviser) of a Series, or an affiliate of such investment adviser, that is controlling, controlled by or under common control with the investment adviser and provides on-going services to the Registrant (“Affiliate”), by the Series’ principal accountant if the engagement relates directly to the operations and financial reporting of the Series.The Audit Committee considers whether fees paid by a Series’ investment adviser or an Affiliate to the Series’ principal accountant for audit and permissible non-audit services are consistent with the principal accountant’s independence. (e) (2) No services included in (b) - (d) above were approved pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) Not applicable (g) The aggregate non-audit fees billed by the principal accountant for services rendered to the Registrant for the Reporting Periods were $0 in 2014 and $0 in 2015.There were no fees billed in either of the Reporting Periods for non-audit services rendered by the principal accountant to the Registrant’s investment adviser or any Affiliate. (h) During the Reporting Period, the Registrant's principal accountant provided no non-audit services to the investment advisers or any entity controlling, controlled by or under common control with the investment advisers to the series of the Registrant to which this report relates. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable ITEM 6. INVESTMENTS. (a) Included as part of report to shareholders under Item 1. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Registrant does not accept nominees to the board of trustees from shareholders. ITEM 11. CONTROLS AND PROCEDURES (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act are effective, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1)Code of Ethics (Exhibit filed herewith). (a)(2) Certifications pursuant to Rule 30a-2(a) of the Act, and Section 302 of the Sarbanes-Oxley Act of 2002. (Exhibits filed herewith) (a)(3)Not applicable. (b)Certifications pursuant to Rule 30a-2(b) of the Act, and Section 906 of the Sarbanes-Oxley Act of 2002. (Exhibit filed herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RegistrantForum Funds II By:/s/ Jessica Chase Jessica Chase, Principal Executive Officer Date: 8/5/15 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date: 8/5/15 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date: 8/5/15
